DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 11/04/2020.  Claims 1-15, of which claims 1 and 13-14 are independent, were pending in this application and have been considered below.

	Claim objections are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 11/04/2020 (see Remarks, pages 10-16) with respect to rejection of claims have been fully considered.  The rejection of claims 1-15 has been withdrawn in view of the Examiner Amendment (see below).

Examiner's Amendment
 	An examiner's amendment to the record appears below. Should the changes 
	
	Authorization for this examiner's amendment was given in a telephone interview with Fiona H. Ferguson, Agent for Applicant, Reg. No. 52885  on January 27/2021.

	The application is amended as follows:
Specification is amended as follow: replace the phrase “signal round-trip transit time” ( lines 7, 9, 11, 27 and 29 of page 19; line 1 of page 20; lines 23 and 25 of page 27; lines 23 and 25 of page 30) and the phrase “signal round-trip time” (line 19 of pages 27 and 30) with the phrase --round-trip signal transit time--.

Drawing is amended as follow:


    PNG
    media_image1.png
    800
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    402
    564
    media_image2.png
    Greyscale

Claims 1-2, 4-5 and 10-15  are amended as follow:

1. (Currently amended) A method for analyzing a temporal position or phase relationship of at least one first analog signal or second analog signal for transit time measurement, phase measurement, or synchronization in a transmission system, said method comprising:
transmitting the at least one first analog signal from a first object to a second object with a frequency bandwidth of 50 MHz of less, or the at least one second analog signal generated on the basis of the at least one first analog signal from the first object to the second object with a frequency bandwidth of 50 MHz or less; 
using at least one first sample value of the at least one first analog signal or second analog signal at the second object to determine the temporal position or phase relationship of the at least one first analog signal at the second object; or
using the at least one first sample value of the at least one first analog signal or second analog signal at the second object to carry out an action as a function of the [[;]] by determining from the at least one first sample value of the at least one first analog signal or second analog signal at the second object which lies in a rising or falling edge of the at least one first analog signal or second analog signal together with at least approximate knowledge of a characteristic of the rising or falling edge in the at least one first analog signal or second analog signal, the position of the at least one first sample value in the at least one first analog signal or second analog signal or the phase relationship of the at least one first analog signal or second analog signal, and hence the temporal position of the at least one first analog signal at the second object.

2. (Currently amended) The method as set forth in claim 1, wherein the transmission system is a bidirectional data transmission system, and wherein the method further comprises:
transmitting with the bidirectional data transmission system at least one second piece of information in at least one second object analog signal in encoded form from the second object to the first object; 
using at least one first sample value of the at least one second object analog signal at the first object to determine the temporal position or phase relationship by determining from the at least one first sample value of the at least one second object analog signal, which lies in the rising or falling edge of the at least one second object analog signal, together with the at least approximate knowledge of the characteristic of the rising or falling edge in the at least one second object analog signal at the first object or the second object, the temporal position of the at least one first sample value in the at least one second object analog signal and hence the temporal position of the second analog signal at a second reference time or the first reference time or to carry out an action as a function of the temporal position of the at least one second analog signal. 


determining a distance between the first object and the second object from or using the first signaltransit time or the second signal transit time or the first phase shift or the second phase shift or the round-trip signal transit time or the round-trip phase shift.

5. (Currently amended) The method as set forth in claim 1, further comprising:
communicating the characteristic of the edge of the at least one first analog signal or second analog signal from the first object 
communicating the temporal position or phase relationship of the second analog signal at the first object from the first object and to the second object; or 
communicating the temporal position or phase relationship of the first analog signal at the second object from the second object and to the first object; or 
communicating a timepoint of an emission of the at least one first analog signal or second analog signal or a time interval between a reception or sampling of the at least one first analog signal or second analog signal at the second object; or 
reception or sampling of the at least one second object analog signal at the first object from the first object to the second object or from the second object to the first object.

10. (Currently amended) The method as set forth in claim 1, further comprising:
repeating the method at least n times using at least n different combinations of first objects and second objects, with a uniform or dedicated object being involved in all combinations at each of the n combinations as [[a]] the first object or the second object and the other being selected from the first object and the second object of the combination from a set of n objects such that each of the n objects represents [[a]] the first object or the second object in at least one of the at least n repetitions of the method or n combinations. 

11. (Currently amended) The method as set forth in claim 10, wherein, in all of the at least n repetitions, the method is additionally carried out between the respective first object of [[a]]the second object, which is uniform or dedicated for all repetitions, or at a common location, or the one common location is the second object, which is uniform or dedicated for all repetitions.

12. (Currently amended) A method for securing an access system including an authorization means and an access control means, wherein the method  comprises:
transmitting signals electrically, magnetically, or electromagnetically between the authorization means and the access control means;
determining a signal transit time,  a  round-trip signal transit time, or a distance between the authorization means and the access control means by the method of claim 1 and, in the event of an overshoot of [[a]] the predetermined signal transit time or the round-trip signal transit time or [[a]]the predetermined distance, or in the event of an overshoot of a predetermined deviation of the determined temporal position or phase relationship that was predetermined or calculated by other methods, access, egress, or opening is denied by the  access control means.

13. (Currently amended) A transmission system comprising:
means for analyzing a temporal position or phase relationship of at least one first analog signal or second analog signal with respect to transit time measurement, phase measurement, or synchronization;
wherein the transmission system has at least two objects and is configured to transmit at least one first piece of information in at least one first analog signal in encoded form or in at least one second analog signal generated on the basis of the at least one first analog signal between the at least two objects;
wherein the transmission system is configured to take at least one first sample value of the at least one first analog signal or second analog signal after the transmission between the at least two objects in a rising or falling edge of the at least one first analog a second object of the at least two objects, the temporal position of the at least one first analog signal at the second object, and hence the temporal position of the at least one first analog signal at a reference time in the second object, or to carry out an action as a function of the temporal position of the at least one first analog signal or second analog signal as an emission of a first response signal from the second object, such that a relationship exists between the temporal position or phase relationship of the at least one first analog signal that is predetermined or communicated in the transmission system.

14. (Currently amended) A transmission system comprising:
a use of at least one first sample value of at least one first analog signal obtained by means of at least one first analog-to-digital converter for a time-resolved detection of a position of the at least one first analog signal relative to a reference time or to initiate or carry out an action as a function of a temporal position of the at least one first analog signal, wherein the at least one first sample value of the at least one first analog signal lies in a rising or falling edge of the at least one first analog signal, and knowledge of a characteristic of the rising or falling edge in the at least one first analog signal is used to determine the temporal position of the at least one first sample value in the at least one first analog signal and thereby the temporal position of the at least one first analog signal at [[a]] the reference time or to carry out or initiate the action as [[a]] the function of the temporal position of the at least one first analog signal as an emission of a first response signal such that a predetermined or communicated relationship exists between the temporal position or phase relationship of the at least one first analog signal and the first response signal. 

15. (Currently amended) The [[use]]transmission system as set forth in claim 14, wherein the use further comprises:
generating the at least one first analog signal at a first object and transmitting therefrom by means of electromagnetic, electrical, or magnetic signals to a second object and the at least one first sample value is determined at the second object and a first reference time is a time at the second object or an initiation or execution of the action occurs at the second object and the first response signal is emitted from the second object and the temporal relationship between the temporal position of the at least one first analog signal at the second object and the first response signal at the second object is given.

Allowable Subject Matter
 	Claims 1-15 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject 

The prior arts made of record fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “transmitting the at least one first analog signal from a first object to a second object with a frequency bandwidth of 50 MHz of less, or the at least one second analog signal generated on the basis of the at least one first analog signal from the first object to the second object with a frequency bandwidth of 50 MHz or less; using at least one first sample value of the at least one first analog signal or second analog signal at the second object to determine the temporal position or phase relationship of the at least one first analog signal at the second object; or using the at least one first sample value of the at least one first analog signal or second analog signal at the second object to carry out an action as a function of the temporal position of the at least one first analog signal or second analog signal at the second object at a first reference time in or at the second object by determining from the at least one first sample value of the at least one first analog signal or second analog signal at the second object which lies in a rising or falling edge of the at least one first analog signal or second analog signal together with at least approximate knowledge of a characteristic of the rising or falling edge in the at least one first analog signal or second analog signal, the position of the at least one first sample value in the at least one first analog signal or second analog signal or the phase relationship of the at least one first analog signal or second analog signal, and hence the temporal position of the at least one first analog signal at the second object”, as recited in claim 1, and 

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631